DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  the word “palmer” should be amended to “palmar” to correct a typographical error.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 10-11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10 and 14 of U.S. Patent No. 10,973,982, hereinafter “the patent”. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:

 Further, claim 1 recites “a first corner” and a “second corner” extending longitudinally from the distal aperture to the proximal aperture, and a floor extending laterally from the first corner to the second corner. Although the patent claim 1 does not disclose the first and second corners, this limitation is recited in claim 3 of the patent. 
Claims 2 and 3 recite substantially the same subject matter as the patent claim 4 (claims 2 and 3 recite a “first area” and “second area” which are understood to correspond to the “first section” and “second section” in the patent claim 4).
Claims 4-5 and 7 recites substantially the same subject matter as the patent claim 4 (claim 4 recites “a first line” and “a second line” which are understood to correspond to the “first crease line” and “second crease line” in patent claim 4).
Regarding claim 8, the patent does not appear to disclose that the ring comprises plastic material. However, to include a plastic material to form the ring would have been obvious as a matter of design choice based on the desired characteristics of the ring (it has been held that the selection of a known material supported a prima facie Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claim 10 recites substantially the same subject matter as claim 10 of the patent.
Claims 11 and 13 recite substantially the same subject matter as claim 14 of the patent.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,973,982 in view of Perry et al (U.S. Pub. 2015/0238698 A1, hereinafter “Perry”).
Regarding claim 7, the patent claims 1-4 do not appear to disclose that the apparatus comprises the hypodermic syringe and a dermal filler.
Perry discloses an apparatus for fastening a plunger 20 (Fig. 2) of a hypodermic syringe 10 (Fig. 2) to a thumb 42 (Fig. 2) of a person, the apparatus further comprising the syringe and a dermal filler 12 (Fig. 1) disposed in the hypodermic syringe (see para [0022]).
A skilled artisan would have found it obvious at the time of the invention to modify the patent claims to incorporate the syringe and a dermal filler in order to better control the plunger for a dental process as taught in Perry (see para [0022]).

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,973,982 in view of Reese (U.S. Pat. 4,324,241, hereinafter “Reese”).

Reese discloses a member for aiding the usage of a syringe, the member being a ring which can be composed of metal (col. 3, lines 54-55) and can be malleable (see Abstract).
A skilled artisan would have found it obvious at the time of the invention to modify the claimed invention of the patent claim 10 so that the member is composed of metal and is sufficiently malleable, as malleable metal was a known material at the time of the invention for forming finger apparatuses for aiding usage of syringes and allowing the apparatus to be deformable in order to fit individual users with different-sized fingers.

Claim 14, 15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-17 of U.S. Patent No. 10,973,982 in view of Inglefield, Jr et al (U.S. Pat. 4,351,334, hereinafter “Inglefield”).
Regarding claims 14 and 15, the patent claim 14 recites substantially the same limitations but does not appear to disclose the method of providing a system that comprises: a barrel that extends along an axis and that comprises a proximal opening and a distal opening; and a plunger that extends along the axis and that comprises a shaft and a flange disposed at an end of the shaft, wherein the flange is disposed outside the barrel on the axis and the shaft extends from the flange into the barrel through the proximal opening and along the axis towards the distal opening; disposing the flange between a finger and a ring, wherein the shaft extends through an aperture of the ring and a portion of the ring adjoins the flange; positioning the system; and 
disposing a distal portion of the plunger in the slot; and disposing the finger in the ring while the distal portion of the plunger is disposed in the slot ; or the steps of: disposing the finger in the ring; and disposing a distal portion of the plunger in the slot while the finger is disposed in the ring.
Inglefield discloses a method comprising: 
providing a system that comprises: 
a barrel 14 (Fig. 1) that extends along an axis and that comprises a proximal opening and a distal opening; and 
a plunger 16 (Fig. 1) that extends along the axis and that comprises a shaft and a flange 18 (Fig. 1) disposed at an end of the shaft, 
wherein the flange is disposed outside the barrel on the axis and the shaft extends from the flange into the barrel through the proximal opening and along the axis towards the distal opening (see Fig. 1); 
disposing the flange between a finger and a ring 20/22 (Fig. 1), wherein the shaft extends through an aperture 26 (Fig. 1) of the ring and a portion of the ring adjoins the ring; 
positioning the system (see Fig. 1); and
retracting the plunger by moving the finger along the axis away from the barrel of the positioned system (col. 8, lines 10-15), wherein the moving finger applies force to 
Further, Inglefield discloses that said disposing of the flange between the finger and the ring comprises: 
the steps of: 
disposing a distal portion of the plunger in the aperture; and disposing the finger in the ring while the distal portion of the plunger is disposed in the aperture; or the steps of: disposing the finger in the ring; and disposing a distal portion of the plunger in the aperture while the finger is disposed in the ring (Examiner notes that the steps do not appear to require a specific order and thus appear to recite the same steps; nonetheless, Inglefield discloses that the thumb may be placed into the ring and then the syringe placed into the ring; col. 8, lines 2-6).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of the patent claim 14 to carry out the method steps above, as a well understood way to place the syringe properly and perform a dental filling procedure, as taught in Inglefield, with a reasonable expectation of success.
Regarding claims 17 and 20, the patent claim 14 does not appear to disclose:
wherein the ring comprises a first end and a second end, and wherein the ring extends clockwise from the slot to the first end and counterclockwise from the slot to the second end; and strapping the ring onto the thumb.
Inglefield discloses that the aperture comprises a slot 60 (Fig. 2) in the ring, wherein the ring comprises a first end and a second end, and 38wherein the ring extends 
A skilled artisan would have found it obvious at the time of the invention to modify the invention of the patent claim 14 to carry out the method steps above, as a well understood way to place the syringe properly and perform a dental filling procedure, as taught in Inglefield, with a reasonable expectation of success.
Claim 18 is rejected for reciting substantially the same subject matter as claim 17 of the patent.
Regarding claim 19, the patent claims 14-17 do not appear to disclose that said deformation of the friction ridge region presses the flange against the surface of the ring throughout said retraction of the plunger.
However, it would have been obvious to do so in order to maintain the grip and secure fit between the plunger flange and the thumb.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,973,982 in view of Inglefield, Jr et al (U.S. Pat. 4,351,334), further in view of Perry et al (U.S. Pub. 2015/0238698 A1, hereinafter “Perry”).
Regarding claim 16, it is noted that the patent claim 14 does not appear to disclose a dermal filler disposed in the hypodermic syringe, or the method of injecting the dermal filler by manually advancing the plunger into the barrel.

A skilled artisan would have found it obvious at the time of the invention to modify the device and method of the patent claim 14 in view of Inglefield to be used with a dermal filler, since Perry discloses that it is important to position the needle of a dermal filler device accurately (see Perry at para [0022]), and Inglefield discloses that the device would be useful for carefully advancing and retracting the plunger to assess the correct location of the needle before injecting fluid from the syringe into the patient (see Inglefield at col. 8, lines 10-24); thus the apparatus of the patent claim 14 in view of Inglefield would have been particularly suited to a dermal filler device where accurate positioning of the needle is of significant importance.

Allowable Subject Matter
Though subject to a double patenting rejection, claims 1-20 contain allowable subject matter for the following reasons: 
The prior art of record fails to disclose either singly or in combination the claimed apparatus for fastening a plunger of a hypodermic syringe to a thumb of a medical practitioner (claims 1-13) and a method of providing a system comprising the apparatus and performing method steps to use the apparatus in combination with a plunger of a syringe (claims 14-20).
The closest prior art is Perry et al (U.S. Pub. 2015/023698 A1, hereinafter “Perry”), Inglefield, Jr et al (U.S. Pat. 4,351,334, hereinafter “Inglefield”) and Reese (U.S. Pat. 4,324,241).
However, the closest prior art fails to disclose or render obvious the specific limitations in independent claims 1, 10 and 14 of the mouth disposed adjacent the distal aperture and narrowing with increasing distance from the distal aperture, the mouth being distal to the region of the slot and distal to the closed end of the slot, and the mouth being bent into the interior space. Specifically, neither Perry nor Inglefield discloses the mouth being bent into the interior of the slot (illustrated in the instant drawings at Fig. 7, elements 710,720 being bent inwards) or alternatively, projecting into the interior of the slot. While it is possible that the material defining the slot may be bent by the user (see Reese, for instance, disclosing a malleable metal forming the member to allow the user to form the member by hand for individualized fit to the thumb), the prior art does not appear to specifically disclose bending the slot inward into the mouth, and the prior art does not appear to face a shortcoming based on the lack of this feature.
In Inglefield, a portion of a webbing 37 is shown to extend into a space occupied by a thumb (and shown to terminate at edge 41; see Fig. 8), but does not appear to disclose the limitation of the mouth that narrows with increasing distance from the distal aperture, as required by the independent claims.
Furthermore, the Perry reference does not appear to disclose the limitation of the interior surface of the floor sloping upward from the proximal aperture to the distal aperture. This limitation is believed to be anticipated by the Inglefield reference (see 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/03/2021